PD-0711-15

                                        NO.

                                              IN THE                         JUN lo2015
                                   COURT OF CRIMINAL APPEALS


                                         AUSTIN,     TEXAS




                                       STEPHEN ALBRO JR.


                                                V.


                                      THE STATE OF TEXAS

                                                                                FILED IN
                                                                        wAJH IOF CRIMINAL APPEALS
                                From Appeal No. 12-14-00182-CR                JON io23»5
                                   Trial Cause No.     2013-0614
                                                                           Abel Acosta, Clerk
                                        Angelina County

          i
                           FIRST MOTION FOR EXTENSION OF TIME TO FILE
       |                       PETITION FOR DISCRETIONARY REVIEW

   TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:


   Comes now, Stephen Albro Jr., Petitioner, and files this Motion for an

extension of sixty (60) days in which to file a Petition for Discretionary

Review.I In support of this motion, appeallant shows the Court the following:
          j


          •I
           !
                       •                        I.

    The!Petitioner was convicted in the 217th District Court of Angelina County,
       i
Texas of the offense of Burglary of a Habitation in Cause No. 2013-0614, styled

State of Texas vs. Stephen Albro Jr. The Petitioner appealed to the Court of

Appeals, Twelfth Court of. Appeals District of Texas. The case was affirmed on

May 13,        2015.
     !                                 II.


    The present deadline for filing the Petition for Discretionary Review is

June «13, 2015. the Petitioner has not requested any extension prior to this
     i


request.


     |                                 III.
    Petitioner's request for an extension is based upon the following facts:

Petitioner was not informed of the decision of the court of appeals in
     I
affirming his case until May 18, 2015. Since that time Petitioner has been
     !
attempting to gain legal representation in this matter. His attorney on the
     i


appeal, Albert J. Charanza, has informed Petitioner that he will not represent

him on the Petition for Discretionary Review.
     i

     i

     i
    WHEREFORE, Petitioner prays this Court grant this motion and extend the

deadline for filing the Petition for Discretionary Review in Cause No.
     I

12-14-1-00182-CR to August 12, 2015.



                                                J^-A1
                                                Petitioner, pro se
                                                TDCJ-CID
                                                Hightower Unit
                                                902 FM 686
                                                Dayton, Texas 77535
                            CERTIFICATE OF SERVICE


    A (true and correct copy of the above and foregoing has been served by
      i
placin'g it in the United States mail, postage prepaid, on June 5, 2015,
addressed to:


District Attorney                                Office of The Attorney General
Art Bajuereiss                                   Postconviction Appeals Division
PO Box 908                                       PO Box 12548
Lufkin1, Texas 75902-0908                        Austin,   Texas 78711-2548
                                       JURAT


       Pursuant to Section 132.001-132.003 of the V.T.C.A. Civil Practice and
Remedies Code, I declare under penalty of perjury, that the foregoing is all
true and correct.

       j'My name is Stephen Albro Jr. my date of birth is July 2, 1990, and my
inmate identifying number, if any, is 1940265. I am presently incarcerated in
L.V.    Hightower Unit in Dayton, Liberty County, Texas, 77535.

Executed in Liberty County, State of Texas, on this the 4th day of June, 2015.



                                                                           SL.
                                                  Qt-pnhpn/Albro Jr.
                                                  Stephen'Albro        ^
                                                  Affiant/Declarant"